Exhibit 10.2

 

FORM — 2014 GENERAL

 

PERFORMANCE SHARE AGREEMENT
The Coca-Cola Company 1989 Restricted Stock Award Plan

 

The Coca-Cola Company (the “Company”) hereby agrees to award to the recipient
named below (the “Recipient”) performance share units over the number of shares
of Common Stock, $.25 par value, of the Company (the “Shares”) set forth below
as the “Target Award” (the “Award”) in accordance with and subject to the terms,
conditions and restrictions of this Performance Share Agreement, including any
country-specific provisions for the Recipient’s country in the appendix attached
hereto (the “Appendix”, together with the Performance Share Agreement, the
“Agreement”).  The Award shall settle as Shares, but until such settlement, the
Award will be denominated in performance share units.  The Shares awarded will
be released to the Recipient on the date set forth below (“Release Date”) if the
conditions described in this Agreement are satisfied.  Such award will be made
under the terms of The Coca-Cola Company 1989 Restricted Stock Award Plan (the
“Plan”), as amended.

 

Name of Recipient:

 

XXXXXXXXXX

 

 

 

Target Award:

 

XXXXXX Shares

 

 

 

Award Date:

 

XXXXXX, XX, XXXX

 

The following dates are applicable for this Award:

 

Performance Period

 

XXXXXXX — XXXXXX

Holding Period

 

XXXXXXX- XXXXXX

Performance Certification Date

 

XXXX, on the date of the Compensation Committee meeting

Release Date

 

One year following the Performance Certification Date

 

Performance Criteria:  The following performance criteria must be met for Shares
to be released pursuant to an Award under this Agreement.  The number of Shares
that may be released on the Release Date shall be determined based upon the
Target Award and the following schedule, subject to Sections 1 and 3:

 

[Performance Criteria]

 

Percentage of Target Award to be
Granted

 

X% (Maximum Award)

 

XXX

%

X% (Target Award)

 

XXX

%

X% (Minimum Award)

 

XX

%

Less than X%

 

0

 

 

--------------------------------------------------------------------------------


 

The Performance Criteria shall be:  [DEFINITION OF PERFORMANCE CRITERIA AND
ADJUSTMENT RULES, IF ANY]

 

TERMS AND CONDITIONS OF THIS AGREEMENT

 

(1)                                 General Conditions.  This Award is in the
form of performance share units that settle in Shares at the Release Date.  If
all of the conditions set forth in this Agreement are satisfied, the Shares will
be released to the Recipient as soon as administratively possible following the
Release Date.  If these conditions are not satisfied, the Award shall be
forfeited.  Capitalized terms in this Agreement refer to defined terms in the
Plan, except as otherwise defined herein.

 

(a)                                 Continuous Employment.  Except as provided
in Section 3 or in the Appendix, the Shares shall be released on the Release
Date only if the Recipient is continuously employed by the Company or a Related
Company from the Award Date until the Release Date.

 

(b)                                 Performance Conditions.  The Shares shall be
issuable only if (and to the extent) that the Performance Criteria, set forth
above, are satisfied during the Performance Period.  The Controller of the
Company and the Compensation Committee of the Board of Directors of the Company
shall certify whether, and to what extent, the Performance Criteria have been
achieved.  If the minimum performance is not met, no Shares shall be issued and
the award shall be forfeited.

 

(2)                                 Shares, Dividends and Voting Rights.  As
soon as administratively practicable following the Release Date, or as otherwise
provided in Section 3 below, the number of Shares determined based on the
Performance Criteria shall be issued to the Recipient, provided all conditions
set forth in Section 1 above are satisfied.  Except as provided in Section 3
below, all Awards shall be settled in Shares.

 

Prior to the Release Date, the Recipient shall have no rights with respect to
the Shares, including but not limited to rights to sell, vote, exchange,
transfer, pledge, hypothecate or otherwise dispose of the Shares.  In addition,
prior to the Release Date, the Recipient shall not be entitled to receive
dividends, dividend equivalents and shall not have any other rights with respect
to the Shares.

 

(3)                             Termination of Employment.

 

(a)                                 Subject to the attached Appendix and to
Section 3(b) below, if any of the types of termination of employment listed
below occur prior to the Release Date, the terms of this subparagraph shall
apply.  The following table describes the result depending on the reason for the
Recipient’s termination of employment and the timing of the same.  In the event
of the Recipient’s termination of employment prior to the Release Date for
reasons other than those set forth below, the Award shall be forfeited.

 

Type of
Termination of
Employment

 

During the Performance Period

 

During the Holding Period

Death

 

·                  The Recipient’s estate shall be paid a cash amount equal to
the value of the Target Award.  The value shall be determined based on the
closing price of the Shares on the date of the Recipient’s death and shall be
paid within 90 days of the Recipient’s death.

 

·                  If Shares have been issued, the Shares shall be released to
the Recipient’s estate within 90 days of the Recipient’s death.

·                  If Shares have not been issued, the Recipient’s estate shall
be paid a cash amount equal to the value of the Shares earned.  The value shall
be determined based on the closing price of the Shares

 

--------------------------------------------------------------------------------


 

 

 

 

 

on the date of the Recipient’s death and shall be paid within 90 days of the
Recipient’s death.

 

 

 

 

 

Disability

 

·                  Performance Period continues.

·                  After the Performance Criteria are certified, the number of
Shares earned are issued and released on the Release Date.

 

·                  Issue and/or release Shares earned on the Release Date.

 

 

 

 

 

 

Retirement: Termination of employment after attaining age 60 and completing 10
Years of Service

 

·                  Awards held less than 12 months from the Award Date are
forfeited.

·                  For Awards held at least 12 months from the Award Date, the
Performance Period continues.

·                  After the Performance Criteria are certified, the number of
Shares earned are issued and released on the Release Date.  If required by
Section 409A of the Internal Revenue Code, Shares may not be released to
specified employees until at least six months following termination of
employment.

 

·                  Issue and/or release Shares earned on the Release Date.  If
required by Section 409A of the Internal Revenue Code, Shares may not be
released to specified employees until at least six months following termination
of employment.

 

 

 

 

 

Involuntary termination of employment after attaining age 50 and completing 10
Years of Service because of a reduction in workforce, internal reorganization,
or job elimination

 

·                  Awards held less than 12 months from the Award Date are
forfeited.

·                  For Awards held at least 12 months from the Award Date,
provided the recipient signs a release of all claims and, if requested, an
agreement on confidentiality and competition, such recipient shall be entitled
to retain a prorated number of Shares subject to the Award if such Shares have
been earned, unless otherwise specified at the time of grant.  Shares will be
prorated based on the number of whole and partial calendar months of service
during the Performance Period through the date of termination of employment,
with any partial calendar months equaling a whole calendar month. The number of
Shares earned are issued and released on the Release Date.  If required by
Section 409A of the Internal Revenue Code, Shares may not be released to
specified employees until at least six months following termination of
employment.

 

·                  Provided the recipient signs a release of all claims and, if
requested , an agreement on confidentiality and competition, Holding Period
continues.

·                  If all requirements met, earned Shares are released on the
Release Date. If required by Section 409A of the Internal Revenue Code, Shares
may not be released to specified employees until at least six months following
termination of employment.

 

 

 

 

 

[Optional Language:  Company-Initiated transfer to another geography. To be used
for performance awards based on a particular

 

·                  [If the transfer occurs on or prior to March 30 during the
first year of the Performance Period, the Award is forfeited.  If the transfer
occurs on or prior to March 30 during a subsequent year of the Performance
Period, the Performance Period shall be shortened to

 

·                  [Holding Period continues.

·                  If all requirements met, earned Shares are released on the
Release Date.]

 

--------------------------------------------------------------------------------


 

geography.]

 

the beginning of the original Performance Period through the end of the year
prior to the year of transfer, and the Recipient shall receive a prorated number
of Shares based on the Performance Period(s) completed.

·                  If the transfer occurs after March 30, the Performance Period
shall be shortened to the beginning of the original Performance Period through
the end of the year in which the transfer occurs and the Recipient shall receive
a prorated number of Shares based on the Performance Period(s) completed.

·                  If the Performance Criteria are met during the shortened
Performance Period, after the Performance Criteria are certified, the number of
Shares earned are issued and released on the Release Date.]

 

 

 

 

 

 

 

[Alternative Optional Language:  Company-Initiated transfer to another
geography; multiple Performance Periods. To be used for performance awards based
on a particular geography.]

 

·                  [If the transfer occurs on or prior to March 30, the Award
for the current Performance Period shall be forfeited.

·                  If the transfer occurs after March 30, the current
Performance Period shall continue.]

 

·                  [Holding Period continues.

·                  If all requirements met, earned Shares are released on the
Release Date.]

 

 

 

 

 

Company-Initiated transfer to a Related Company

 

·                  Performance Period continues.

·                  After the Performance Criteria are certified, the number of
Shares earned are issued and released on the Release Date.

 

·                  Holding Period continues.

·                  If all requirements met, earned Shares are released on the
Release Date.

 

 

 

 

 

Termination of employment from the Company or a Majority-Owned Company within
two years of a Change in Control

 

·                  The number of Shares subject to the Target Award are issued
and released just prior to termination, subject to the provisions of Section 5
of the Plan. If required by Section 409A of the U.S. Internal Revenue Code,
Shares may not be released to specified employees until at least six months
following Termination of employment after attaining age 60 and completing ten
Years of Service.

 

·                  Number of Shares determined in accordance with the certified
Performance Criteria are issued and/or released just prior to termination,
subject to the provisions of Section 5 of the Plan. If required by Section 409A
of the Internal Revenue Code, Shares may not be released to specified employees
until at least six months followingTermination of employment after attaining age
60 and completing ten Years of Service.

 

(b)                                 If a Recipient dies, the provisions for
death shall apply whether or not the Recipient is eligible for Retirement.  If
the Recipient is eligible for Retirement at the time of separation, the
Retirement provisions shall apply instead of any other potential reason for
separation, other than death.

 

(4)                                 Acceptance of Agreement.  The Recipient
shall indicate his or her acceptance of this Agreement, including any Power of
Attorney, if requested and in the method directed by the Company.

 

--------------------------------------------------------------------------------


 

(5)                                 Stock Splits and Other Adjustments.  In the
event that the Company’s shares, as a result of a stock split or stock dividend
or combination of shares or any other change or exchange for other securities,
by reclassification, reorganization or otherwise, are increased or decreased or
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another corporation, the number of Shares
to be awarded under this Agreement shall be adjusted to reflect such change in
such manner as the Board of Directors of the Company or the Compensation
Committee may deem appropriate. If any such adjustment shall result in a
fractional share, such fraction shall be disregarded.

 

(6)                             Notices.  Each notice relating to this award
shall be in writing.  All notices to the Company shall be addressed to the
Secretary, The Coca-Cola Company, One Coca-Cola Plaza, Atlanta, Georgia 30313. 
All notices to the Recipient shall be addressed to the address of the Recipient
on file with the Company, or if different, the Recipient’s employer (the
“Employer”) and/or the Company’s plan broker, Merrill, Lynch, Pierce, Fenner &
Smith Incorporated (“Merrill Lynch”).  Either the Company or the Recipient may
designate a different address by written notice to the other.  Written notice to
said addresses shall be effective to bind the Company, the Recipient and the
Recipient’s representatives and beneficiaries.

 

(7)                                 Responsibility for Taxes.

 

(a)                                 Irrespective of any action taken by the
Company or the Employer, the Recipient hereby acknowledges and agrees that the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Recipient’s participation in the Plan and legally applicable to the Recipient
(“Tax-Related Items”), is and remains the responsibility of the Recipient or the
Recipient’s estate (as applicable) and may exceed the amount actually withheld
by the Company or the Employer.  The Recipient acknowledges and understands that
the requirements with respect to the Tax-Related Items may change from time to
time as applicable laws or interpretations change.

 

(b)                                 Prior to any relevant taxable or tax
withholding event, as applicable, the Recipient agrees to make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items.  In this regard, the Recipient authorizes the Company, the
Employer, and their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items withholding obligations by one
or a combination of the following:

 

(1)                                 withholding from the Recipient’s wages or
other cash compensation paid to the Recipient by the Company and/or the
Employer, or any other payment of any kind otherwise due to the Recipient by the
Company and/or the Employer; or

(2)                                 withholding from proceeds of the sale of
Shares acquired upon vesting/settlement of the Award, either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Recipient’s
behalf pursuant to this authorization without further consent); or

(3)                                 retention of or withholding in Shares to be
issued upon vesting/settlement of the Award.

 

(c)                                  If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, the Recipient is deemed to
have been issued the full number of Shares subject to the Award, notwithstanding
that a number of the Shares are retained solely for the purpose of paying the
Tax-Related Items.

 

(d)                                 In addition, the Recipient shall pay to the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold or account for as a result of the
Recipient’s participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares, if the Recipient fails to comply with the
Recipient’s obligations in connection with the Tax-Related Items.

 

--------------------------------------------------------------------------------


 

(e)                                  The Recipient further acknowledges that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, but not limited to, the grant, vesting, settlement or
release of the Award, the issuance of Shares upon settlement or release of the
Award, the subsequent sale of Shares acquired pursuant to such settlement or
release and the receipt of any dividends and/or dividend equivalents; and (2) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Award to reduce or eliminate the Recipient’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if the
Recipient is subject to tax in more than one jurisdiction, the Recipient
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.  For Recipients who are International Service Associates
or covered by another international service policy, all Tax-Related Items remain
the Recipient’s responsibility, except as expressly provided in the Company’s
International Service Policy and/or Tax Equalization Policy.

 

(8)                                 Compensation Committee.  The Recipient
hereby agrees that (a) any change, interpretation, determination or modification
of this Agreement by the Compensation Committee shall be final and conclusive
for all purposes and on all persons including the Company and the Recipient;
provided, however, that with respect to any amendment or modification of the
Plan which affects the Award of Shares made hereby, the Compensation Committee
shall have determined that such amendment or modification is in the best
interests of the Recipient of such Award; and (b) this Agreement and the Award
shall not affect in any way the right of the Company or the Employer to
terminate or change the employment of the Recipient.

 

(9)                                 Prohibited Activities.  In the event
Recipient engages in a “Prohibited Activity” (as defined below), at any time
during the term of this Agreement, or within one year after termination of the
Recipient’s employment from the Company and/or the Employer, or within one year
after the Release Date, whichever occurs latest, the Shares shall be forfeited
and, if applicable, any profit or gain associated with the Shares shall be
forfeited and repaid to the Company.

 

Prohibited Activities are:

 

(a)                                 Non-Disparagement — making any statement,
written or verbal, in any forum or media, or taking any action in disparagement
of the Company, the Employer and/or any other Related Company thereof, including
but not limited to negative references to the Company or its products, services,
corporate policies, or current or former officers or employees, customers,
suppliers, or business partners or associates;

 

(b)                                 No Publicity — publishing any opinion, fact,
or material, delivering any lecture or address, participating in the making of
any film, radio broadcast or television transmission, or communicating with any
representative of the media relating to confidential matters regarding the
business or affairs of the Company, the Employer and/or any other Related
Company which the Recipient was involved with during the Recipient’s employment;

 

(c)                                  Non-Disclosure of Trade Secrets — failure
to hold in confidence all Trade Secrets of the Company, the Employer and/or any
other Related Company that came into the Recipient’s knowledge during the
Recipient’s employment by the Company, the Employer or any other Related
Company, or disclosing, publishing, or making use of at any time such Trade
Secrets, where the term “Trade Secret” means any technical or non-technical
data, formula, pattern, compilation, program, device, method, technique,
drawing, process, financial data, financial plan, product plan, list of actual
or potential customers or suppliers or other information similar to any of the
foregoing, which (i) derives economic value, actual or potential, from not being
generally known to and not being readily ascertainable by

 

--------------------------------------------------------------------------------


 

proper means by, other persons who can derive economic value from its disclosure
or use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy;

 

(d)                                 Non-Disclosure of Confidential Information —
failure to hold in confidence all Confidential Information of the Company, the
Employer and/or any other Related Company that came into the Recipient’s
knowledge during the Recipient’s employment by the Company, the Employer or any
other Related Company, or disclosing, publishing, or making use of such
Confidential Information, where the term “Confidential Information” means any
data or information, other than Trade Secrets, that is valuable to the Company
and not generally known to the public or to competitors of the Company;

 

(e)                                  Return of Materials — failure of the
Recipient, in the event of the Recipient’s termination of employment for any
reason, promptly to deliver to the Company all memoranda, notes, records,
manuals or other documents, including all copies of such materials and all
documentation prepared or produced in connection therewith, containing Trade
Secrets or Confidential Information regarding the Company’s business, whether
made or compiled by Recipient or furnished to the Recipient by virtue of the
Recipient’s employment with the Company, the Employer or any other Related
Company, or failure promptly to deliver to the Company all vehicles, computers,
credit cards, telephones, handheld electronic devices, office equipment, and
other property furnished to the Recipient by virtue of the Recipient’s
employment with the Company, the Employer or any other Related Company;

 

(f)                                   Non-Compete — rendering services for any
organization which, or engaging directly or indirectly in any business which, in
the sole judgment of the Compensation Committee or the Chief Executive Officer
of the Company or any senior officer designated by the Compensation Committee,
is or becomes competitive with the Company;

 

(g)                                  Non-Solicitation — soliciting or attempting
to solicit for employment for or on behalf of any corporation, partnership, or
other business entity any employee of the Company with whom Recipient had
professional interaction during the last twelve months of the Recipient’s
employment with the Company, the Employer or any other Related Company; or

 

(h)                                 Violation of Company Policies — violating
any written policies of the Company or the Employer applicable to Recipient,
including without limitation the Company’s insider trading policy.

 

(10)                          Modification of Agreement. If any of the terms of
this Agreement may in the opinion of the Company conflict or be inconsistent
with any applicable law or regulation of any governmental agency having
jurisdiction, the Company reserves the right to modify this Agreement to be
consistent with applicable laws or regulations.

 

(11)                          Data Privacy.  The Recipient hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Recipient’s personal data as described in this Agreement and
any other Award materials by and among, as applicable, the Employer, the Company
and its other Related Companies for the exclusive purpose of implementing,
administering and managing the Recipient’s participation in the Plan.

 

The Recipient understands that the Employer, the Company and any other Related
Company may hold certain personal information about the Recipient, including but
not limited to his or her name, home address, telephone number, date of birth,
social security number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company and details of
all Awards or any other entitlements to shares of stock awarded, cancelled,
vested, unvested, or outstanding in the Recipient’s favor (“Data”), for the
exclusive purpose of implementing, administering or managing the Plan.  Certain
Data may also constitute “sensitive personal data” within the meaning of
applicable local law.  Such Data includes, but is not limited to, the
information provided above and any changes thereto

 

--------------------------------------------------------------------------------


 

and other appropriate personal and financial data about the Recipient.  The
Recipient hereby provides explicit consent to the Company, the Employer and any
other Related Company to process any such Data.

 

The Recipient understands that Data will be transferred to Merrill Lynch, or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  The Recipient understands that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Recipient’s country.  The Recipient understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative.  The Recipient
authorizes the Company, Merrill Lynch and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan. 
The Recipient understands that Data will be held only as long as is necessary to
implement, administer and manage the Recipient’s participation in the Plan.  The
Recipient understands if he or she resides outside the United States, he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative.  Further, the Recipient
understands that he or she is providing the consents herein on a purely
voluntary basis.  If the Recipient does not consent, or if the Recipient later
seeks to revoke his or her consent, his or her employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing the Recipient’s consent is that the
Company would not be able to grant the Recipient Awards or other equity awards
or administer or maintain such awards.  Therefore, the Recipient understands
that refusing or withdrawing his or her consent may affect the Recipient’s
ability to participate in the Plan.  For more information on the consequences of
the Recipient’s refusal to consent or withdrawal of consent, the Recipient
understands that he or she may contact his or her local human resources
representative.

 

(12)                          Nature of Award.  In accepting the Award, the
Recipient acknowledges, understands and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and the Company can amend, modify,
suspend, cancel or terminate it at any time, to the extent permitted under the
Plan;

 

(b)                                 this Award and any other awards under the
Plan are voluntary and occasional and do not create any contractual or other
right to receive future awards or benefits in lieu of any awards, even if
similar awards have been granted repeatedly in the past;

 

(c)                                  all determinations with respect to any
future awards, including, but not limited to, the times when awards are made,
the number of Shares, and the performance and other conditions attached to the
awards, will be at the sole discretion of the Company and/or the Compensation
Committee;

 

(d)                                 participation in this Plan or program is
voluntary;

 

(e)                                  this Award and the underlying Shares, and
any income derived therefrom are not paid in lieu of and are not intended to
replace any pension rights or compensation and not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy, dismissal, end
of service payments, bonuses, long-service awards, life or accident insurance
benefits, pension or retirement or welfare benefits or similar payments;

 

(f)                                   for purposes of the Award, the Recipient’s
employment or service relationship will be considered terminated as of the date
the Recipient is no longer actively providing services to the Company or any

 

--------------------------------------------------------------------------------


 

other Related Company (regardless of the reason for such termination and whether
or not later to be found invalid or in breach of employment laws in the
jurisdiction where the Recipient is employed or the terms of the Recipient’s
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, the Recipient’s right to vest in the
Award under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., the Recipient’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Recipient is
employed or the terms of the Recipient’s employment agreement, if any); the
Committee shall have the exclusive discretion to determine when the Recipient is
no longer actively providing services for purposes of the Award (including
whether the Recipient may still be considered to be providing services while on
a leave of absence);

 

(g)                                  the future value of the underlying Shares
is unknown, indeterminable and cannot be predicted with certainty;

 

(h)                                 no claim or entitlement to compensation or
damages shall arise from forfeiture of the Award resulting from the termination
of the Recipient’s employment or other service relationship (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where the Recipient is employed or the terms of the
Recipient’s employment agreement, if any), and in consideration of the grant of
the Award to which the Recipient is otherwise not entitled, the Recipient
irrevocably agrees never to institute any claim against the Company, the
Employer or any other Related Company; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Recipient shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim; and

 

(i)                                     the Award and the Recipient’s
participation in the Plan shall not create a right to employment or be
interpreted as forming an employment or services contract with the Company, the
Employer or any other Related Company and shall not interfere with the ability
of the Company, the Employer or any other Related Company, as applicable, to
terminate the Recipient’s employment or service relationship (if any); and

 

(j)                                    if the Recipient is providing services
outside the United States, the Recipient acknowledges and agrees that neither
the Company, the Employer nor any other Related Company shall be liable for any
foreign exchange rate fluctuation between the Recipient’s local currency and the
United States Dollar that may affect the value of the Award or of any amounts
due to the Recipient pursuant to the settlement of the Award or the subsequent
sale of any Shares acquired upon settlement.

 

(13)                         Entire Agreement; Severability. The Plan and this
Agreement set forth the entire understanding between the Recipient, the
Employer, the Company, and any other Related Company regarding the acquisition
of the Shares and supersedes all prior oral and written agreements pertaining to
this Award.  If all or any part or application of the provisions of this
Agreement are held or determined to be invalid or unenforceable for any reason
whatsoever by a court of competent jurisdiction in an action between Recipient
and the Company, each and all of the other provisions of this Agreement shall
remain in full force and effect.

 

(14)                          Governing Law and Venue.  This Award and this
Agreement has been made in and shall be governed by, construed under and in
accordance with the laws of the State of Delaware, United States of America,
without regard to the conflict of law provisions, as provided in the Plan.

 

Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Award or this Agreement, shall be

 

--------------------------------------------------------------------------------


 

brought and heard exclusively in the United States District Court for the
District of New Delaware or the Delaware Superior Court, New Castle County. Each
of the parties hereby represents and agrees that such party is subject to the
personal jurisdiction of said courts; hereby irrevocably consents to the
jurisdiction of such courts in any legal or equitable proceedings related to,
concerning or arising from such dispute, and waives, to the fullest extent
permitted by law, any objection which such party may now or hereafter have that
the laying of the venue of any legal or equitable proceedings related to,
concerning or arising from such dispute which is brought in such courts is
improper or that such proceedings have been brought in an inconvenient forum.]

 

(15)                          Compliance with Law.  Notwithstanding any other
provision of the Plan or this Agreement, unless there is an available exemption
from any registration, qualification or other legal requirement applicable to
the Shares, the Company shall not be required to deliver any Shares issuable
upon settlement of the Award prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable.  The Recipient understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares.  Further, the
Recipient agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without the Recipient’s consent to the extent necessary
to comply with securities or other laws applicable to issuance of Shares.

 

(16)                          Electronic Delivery and Acceptance.  The Company
may, in its sole discretion, decide to deliver any documents related to current
or future participation in the Plan by electronic means.  The Recipient hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

(17)                         Appendix. The Award shall be subject to any special
terms and conditions for the Recipient’s country set forth in the Appendix. 
Moreover, if the Recipient relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to the
Recipient, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.  The Appendix constitutes part of this Agreement.

 

(18)                          Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on the Recipient’s participation
in the Plan, on the Award and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Recipient to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

 

THE COCA-COLA COMPANY

 

 

 

 

 

 

 

Authorized Signature

 

Using the Merrill Lynch voice response system or other available means, the
Recipient must accept the above Award in accordance with and subject to the
terms and conditions of this Agreement and the Plan, acknowledge that he or she
has read this Agreement and the Plan, and agrees to be bound by this Agreement,
the Plan and the actions of the Committee.  If he or she does not do so prior to
[Date], then

 

--------------------------------------------------------------------------------


 

the Company may declare the Award null and void at any time. Also, in the
unfortunate event that death occurs before this Agreement has been accepted,
this Award will be voided, which means the Award will terminate automatically
and cannot be transferred to the Recipient’s heirs pursuant to the Recipient’s
will or the laws of descent and distribution.

 

--------------------------------------------------------------------------------


 

Power of Attorney

 

This Power of Attorney shall not apply if the Recipient becomes an Executive
Officer or a Reporting Officer under Section 16 of the Securities Exchange Act
of 1934.

 

The Recipient, by electing to participate in the Plan and accepting the
Agreement, does hereby appoint as attorney-in-fact, the Company, through its
duly appointed representative, as the Recipient’s true and lawful
representative, with full power and authority to do the following:

 

(i)            To direct, instruct, authorize and prepare and execute any
document necessary to have Merrill Lynch (or any successor broker designated by
the Company) sell on the Recipient’s behalf a set percentage of the Shares the
Recipient receives at vesting as may be needed to cover Tax-Related Items due at
vesting;

 

(ii)           To direct, instruct, authorize and prepare and execute any
document necessary to have the Company and/or Merrill Lynch (or any successor
broker designated by the Company) use the Recipient’s bank and/or brokerage
account information and any other information as required to effectuate the sale
of Shares the Recipient receives at vesting as may be needed to cover
Tax-Related Items due at vesting;

 

(iii)          To take any additional action that may be necessary or
appropriate for implementation of the Plan with any competent taxing authority;
and

 

(iv)          To constitute and appoint, in the Recipient’s place and stead, and
as the Recipient’s substitute, one representative or more, with power of
revocation.

 

The authority set forth herein to sell Shares shall not be valid if the
Recipient or the Company notifies Merrill Lynch that the Recipient is unable to
trade in Company securities due to trading restrictions pursuant to the
Company’s Insider Trading Policy or applicable securities laws.  The Recipient
hereby ratifies and confirms as his or her own act and deed all that such
representative may do or cause to be done by virtue of this instrument.

 

--------------------------------------------------------------------------------


 

APPENDIX TO

 

THE COCA-COLA COMPANY

1989 RESTRICTED STOCK AWARD PLAN

PERFORMANCE SHARE AGREEMENT

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the Award
granted to the Recipient under the Plan if the Recipient works in one of the
countries listed below.  If the Recipient is a citizen or resident of a country
other than the one in which the Recipient is currently working, is considered a
resident of another country for local law purposes or if the Recipient transfers
employment and/or residency between countries after the Award Date, the Company
will, in its discretion, determine the extent to which the terms and conditions
herein will be applicable to the Recipient.

 

Certain capitalized terms used but not defined in this Appendix have the same
meanings set forth in the Plan and/or the Agreement, as applicable.

 

Notifications

 

This Appendix also includes information regarding securities, exchange control
and certain other tax or legal issues of which the Recipient should be aware
with respect to the Recipient’s participation in the Plan.  The information is
based on the securities, exchange control and other laws in effect in the
respective countries as of February 2014.  Such laws are often complex and
change frequently.  As a result, the Company strongly recommends that the
Recipient not rely on the information in this Appendix as the only source of
information relating to the consequences of the Recipient’s participation in the
Plan because the information may be out of date when the Award vests, Shares are
issued to the Recipient and/or the Recipient sells Shares acquired under the
Plan.

 

Depending on the Recipient’s country, the Recipient may be subject to exchange
control rules which may affect the Recipient’s ability to acquire or sell Shares
or rights to Shares (e.g., Awards), and/or transfer any cash proceeds related to
such Shares or rights under the Plan.  For instance, the Recipient may be
required to obtain approval from the relevant exchange control authority and/or
repatriate any cash proceeds in connection with any aspect of his or her
participation in the Plan.  The Recipient may also be subject to foreign
asset/account reporting obligations in connection with the Award, Shares and/or
related cash proceeds, as well as any bank and/or brokerage accounts abroad
where the Shares and/or related cash proceeds may be deposited and held.  The
Recipient acknowledges that it is solely his or her responsibility to comply
with any applicable exchange control and/or foreign asset/account reporting
requirements, and the Recipient is advised to consult his or her personal
advisor on this matter to ensure compliance with such requirements as they may
apply to the Recipient.

 

In addition, the information contained herein is general in nature and may not
apply to the Recipient’s particular situation and the Company is not in a
position to assure the Company of a particular result.  Accordingly, the
Recipient is advised to seek appropriate professional advice as to how the
relevant laws in the Recipient’s country may apply to his or her situation.

 

Finally, if the Recipient is a citizen or resident of a country other than the
one in which the Recipient is currently working, is considered a resident of
another country for local law purposes or if the Recipient transfers employment
and/or residency between countries after the Award Date, the information
contained herein may not be applicable to the Recipient in the same manner.

 

1

--------------------------------------------------------------------------------


 

CHINA

 

The following provisions govern the Recipient’s participation in the Plan if the
Recipient is a national of the People’s Republic of China resident and working
in mainland China:

 

Separation from the Company

 

Notwithstanding any provisions in the Agreement to the contrary, the following
provisions apply in the event of separation from the Company or a Related
Company in China due to Disability and Retirement:

 

Awards held less than 12 months from the date of Award are forfeited.

 

For Awards held at least 12 months, the Performance Period shall be shortened to
the beginning of the original Performance Period through the end of the year
prior to the year of Disability or Retirement, as applicable.  If the
Performance Criteria are met during the shortened Performance Period, instead of
an award of Shares, the Recipient shall be paid a cash amount equal to the value
of the Shares that would have been earned based upon performance during the
shortened period.  The value shall be determined based on the closing price of
the Shares on the date of the Recipient’s Disability or Retirement, as
applicable, and shall be paid within 90 days of the Recipient’s Disability or
Retirement, as applicable.

 

For the purpose of determining “Retirement,” the definition of “Retirement” as
contained in Section 5(a) of the Plan is replaced with the following definition:

 

“Retirement” means an employee’s termination of employment on a date which is on
or after the date on which the Recipient attains age 55 and has completed at
least ten years of service (service being defined as Years of Vesting Service
under the Company’s Pension Plan (the “Pension Plan”), whether or not the
employee is covered by the Pension Plan.

 

Exchange Control Requirements

 

By accepting the Award, the Recipient acknowledges that he or she understands
and agrees that, due to exchange control requirements in China, the Recipient is
not permitted to transfer any Shares acquired under the Plan out of the
Recipient’s account established with the Company’s designated broker.  In
addition, as a condition of participation, the Recipient must execute the Power
of Attorney below and agree to certain special terms and conditions as set forth
below to comply with exchange control requirements in China and allow the Plan
to continue in operation.  Any and all Awards granted to the Recipient
(including any and all outstanding Awards previously granted, any Shares issued
to the Recipient in respect thereof, as well as current and future grants of
Awards issued to the Recipient hereafter) are subject to local exchange control
requirements, including the following special terms and conditions:

 

(i)            Notwithstanding any terms or conditions of the Plan and the
Agreement to the contrary, the Recipient must sell all of the Shares received
through the vesting of any Award within six (6) months following the Recipient’s
termination of employment for any reason, or within any other timeframe as may
be required by the State Administration of Foreign Exchange (“SAFE”), Shanghai
branch.  In no event shall the Recipient be permitted to hold Shares later than
six (6) months following the date of the Recipient’s termination of employment
for any reason, and the Company will authorize Merrill Lynch (or any successor
broker designated by the Company) to sell the Shares (on the Recipient’s behalf
and pursuant to the authorization without further consent) should the Shares
remain in the Recipient’s account more than six (6) months following the
Recipient’s termination of employment.  In addition, upon vesting of the Award,
a set percentage of the Shares issued at vesting may need to be sold in order to
cover any Tax-Related Items due at vesting.

 

The Recipient must authorize Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”) or

 

2

--------------------------------------------------------------------------------


 

any successor broker designated by the Company to sell such Shares as described
above (on the Recipient’s behalf and pursuant to this authorization) and provide
to the Company and/or Merrill Lynch any documentation or evidence necessary to
effect such sale of the Shares.  Neither the Company nor Merrill Lynch (or any
successor broker designated by the Company) are under any obligation to arrange
for such sale of the Shares at any particular price or on any specific date or
time.  Further, the Company shall have the exclusive discretion to determine
when the Recipient is no longer actively providing service for purposes of the
Award;

 

(ii)           The Recipient must repatriate the cash proceeds from the sale of
the Shares issued upon the vesting of the Award to China.  Such repatriation of
the cash proceeds may need to be effectuated through a special exchange control
account established by the Company, the Employer or any other Related Company in
China, and any proceeds from the sale of any Shares the Recipient acquires may
be transferred to such special account prior to being delivered to the Recipient
(less any Tax-Related Items and any brokerage fees or commissions);

 

(iii)          The Company will deliver the proceeds of the sale of Shares (less
any Tax Related Items and any brokerage fees or commissions) to the Recipient as
soon as possible, but there may be delays in distributing the funds to the
Recipient due to exchange control requirements in China.  Proceeds may be paid
to the Recipient in U.S. dollars or local currency at the Company’s discretion. 
If the proceeds are paid to the Recipient in U.S. dollars, the Recipient will be
required to set up a U.S. dollar bank account in China so that the proceeds may
be deposited into this account.  If the proceeds are paid to the Recipient in
local currency, the Company is under no obligation to secure any particular
exchange conversion rate and the Company may face delays in converting the
proceeds to local currency due to exchange control restrictions.  The Recipient
acknowledges and agrees that he or she bears the risk of any currency conversion
rate fluctuation between the date that the Shares or any dividends paid on the
Shares are sold, as applicable, and the date of conversion of the cash proceeds
to local currency.

 

(iv)          The Recipient further agree to comply with any other requirements
that may be imposed by the Company in the future in order to facilitate
compliance with exchange control requirements in China.

 

Power of Attorney

 

The Recipient is a PRC national employee working for the Company, the Employer
or another Related company in China and, by electing to participate in the Plan
and accepting the Agreement (including this Appendix), the Recipient does hereby
appoint as attorney-in-fact, the Company, through its duly appointed
representative, as the Recipient’s true and lawful representative, with full
power and authority to do the following:

 

(i)            To direct, instruct, authorize and prepare and execute any
document necessary to have Merrill Lynch (or any successor broker designated by
the Company) sell on the Recipient’s behalf a set percentage of the Shares the
Recipient receives at vesting as may be needed to cover Tax-Related Items due at
vesting;

 

(ii)           To direct, instruct, authorize and prepare and execute any
document necessary to have Merrill Lynch (or any successor broker designated by
the Company) sell on the Recipient’s behalf any and all Shares the Recipient
receives through the vesting of the Recipient’s PSUs which are still being held
in his or her brokerage account as of the date which is six (6) months following
the date of his or her termination of employment;

 

(iii)         To direct, instruct, authorize and prepare and execute any
document necessary to have Merrill Lynch (or any successor broker designated by
the Company) repatriate the proceeds of the sale of the Recipient’s Shares
through a special exchange control account in China established by the Company,
the Employer or any other Related Company;

 

3

--------------------------------------------------------------------------------


 

(iv)          To direct, instruct, authorize and prepare and execute any
document necessary to have the Company and/or Merrill Lynch (or any successor
broker designated by the Company) use the Recipient’s bank and/or brokerage
account information and any other information as required to effectuate the sale
of Shares and the repatriation and delivery of the cash proceeds from such sale;

 

(v)           To take any additional action that may be necessary or appropriate
for implementation of the Plan with SAFE and any other competent PRC authority,
including but not limited to the transfer of funds through a special exchange
control account in China; and

 

(vi)          To constitute and appoint, in the Recipient’s place and stead, and
as the Recipient’s substitute, one representative or more, with power of
revocation.

 

The Recipient hereby ratifies and confirms as his or her own act and deed all
that such representative may do or cause to be done by virtue of this
instrument.

 

DENMARK

 

Terms and Conditions

 

Termination of Employment

 

The following provisions govern the Recipient’s participation in the Plan if the
Recipient is subject to Danish law at the time of termination of employment:

 

In the event of involuntary termination of employment from Denmark (as defined
by local Danish law), the following table describes the result depending on the
timing of the event.

 

 

 

During the Performance Period

 

During the Holding Period

Involuntary termination of employment (as defined by Danish law)

 

· Performance Period continues.

· After the performance is certified, the number of Shares earned are issued and
released within 90 days of the Performance Certification Date.

 

· Issue and/or release Shares within 90 days of termination of employment.

 

Danish Stock Option Act

 

By accepting the Awards, the Recipient acknowledges that he or she has received
a Danish translations of an Employer Statement, which is being provided to
comply with the Danish Stock Option Act.

 

FRANCE

 

Terms and Conditions

 

Awards Intended to be Tax-Qualified

 

The Award is intended to be a tax-qualified award granted under Sections L.
225-197-1 to L. 225-197-6-1 of the French Commercial Code, as amended (“French
Award”).  The Company does not undertake to continue to maintain the qualified
status of the French Award.  The Recipient understands and agrees that he or she
will be responsible for paying personal income tax and the Recipient’s portion
of social security contributions resulting from the vesting of this French Award
in the event the French Award loses its

 

4

--------------------------------------------------------------------------------


 

qualified status and the Recipient will not be entitled to any damages if the
Award no longer qualifies as French Award.

 

Except in the event of death or disability, notwithstanding the satisfaction of
the Performance Criteria during the Performance Period, the French Award shall
not vest prior to two years from the Award Date, or such other period as is
required for the minimum vesting period applicable to French Awards under
Section L. 225-197-1 of the French Commercial Code, the relevant sections of the
French Tax Code or of the French Social Security Code, as amended (the “Vesting
Period”).

 

Except in the event of death or disability, the sale or transfer of the Shares
issued pursuant to the French Awards shall not occur prior to the earlier of
(a) Release Date specified by the Committee or (b) to the expiration of a two
year period as calculated from the respective vesting date, a four year period
from the Award date or such other period as is required to comply with the
minimum mandatory holding period applicable to Shares underlying French Awards
(the “Holding Period”).  This Holding Period applies even after the French
Participant is no longer an employee of the French employer.

 

In addition, the Shares may not be sold or transferred during certain closed
periods established by French law and tax guidelines to the extent such closed
periods are applicable to the sale or transfer of Shares underlying French
Award.

 

In the event of the Recipient’s death, the Vesting Period, Holding Period and
closed period restrictions described above shall not apply.  In that instance,
the terms of Section 3 with respect to death shall apply except that the
Recipient’s heirs shall be issued the Target Award Shares, rather than a cash
amount.  Regardless of any contrary provision in the Agreement, the Recipient’s
heirs shall forego all rights to Shares if they do not request the Shares within
such period as is set forth in this Agreement and in no event later than six
months of the Recipient’s death.

 

In the event that the Recipient is disabled (as that term is established under
French tax rules), the Vesting Period, Holding Period and closed period
restrictions described above shall not apply and the terms applicable upon
disability as set forth in Section 3 shall apply.

 

Language Consent

 

By accepting the French Award, the Recipient confirms having read and understood
the documents relating to this grant (the Plan and the Agreement) which were
provided in English language.  The Récipient accepts the terms of those
documents accordingly.

 

En acceptant l’attribution, le Bénéficiaire confirme ainsi avoir lu et compris
les documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été
communiqués en langue anglaise. Le Bénéficiaire en accepte les termes en
connaissance de cause.

 

SPAIN

 

Terms and Conditions

 

Labor Law Acknowledgment

 

The following provision supplements Section 12 of the Agreement:

 

In accepting the Award, the Recipient consents to participate in the Plan and
acknowledges that he or she has received a copy of the Plan.

 

The Recipient understands and agrees that the Company has unilaterally,
gratuitously and discretionally decided to grant the Award under the Plan to
individuals who may be employees of the Company and any

 

5

--------------------------------------------------------------------------------


 

Related Companies throughout the world.  The decision is a limited decision that
is entered into upon the express assumption and condition that any grant will
not economically or otherwise bind the Company or any Related Companies. 
Consequently, the Recipient understands that the Award is granted on the
assumption and condition that the Award and any Shares issued under the Plan are
not part of any employment contract (either with the Company or any Related
Companies) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.  In
addition, the Recipient understands that the Award would not be granted to the
Recipient but for the assumptions and conditions referred to herein; thus, the
Recipient acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then the grant of the Award and any right to the Award shall be null and
void.

 

Further, the vesting of the Award is expressly conditioned on the Recipient’s
continued employment, such that upon termination of employment, the Award may
cease vesting immediately, effective on the date of the Recipient’s termination
of employment (unless otherwise specifically provided in the Agreement and/or
the Plan).  In particular, the Recipient understands and agrees that any
unreleased Awards as of the date the Recipient is no longer actively employed or
in service (unless otherwise specifically provided in the Agreement and/or the
Plan) will be forfeited without entitlement to the underlying Shares or to any
amount of indemnification in the event of termination of the Recipient’s
employment by reason of, but not limited to, resignation, retirement,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause, individual or collective dismissal
adjudged or recognized to be without cause, individual or collective dismissal
on objective grounds, whether adjudged or recognized to be with or without
cause, material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, unilateral withdrawal by the Employer and
under Article 10.3 of the Royal Decree 1382/1985.

 

6

--------------------------------------------------------------------------------